Citation Nr: 0508344	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
2001, for the grant of an increased evaluation for a service-
connected anxiety reaction with depression.

2.  Entitlement to an evaluation in excess of 50 percent for 
a service-connected anxiety reaction with depression, prior 
to January 7, 2002.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from March to December 1975.

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In this decision, the RO granted a higher 
evaluation of 50 percent for the veteran's service-connected 
anxiety reaction with depression.  This award was made 
effective from January 31, 2001.  The veteran appealed this 
decision, contending that she was entitled to an earlier 
effective date and a higher rating.  In July 2003, the Board 
of Veterans' Appeals (Board) remanded this case for 
development of the evidence.  

By rating decision of August 2004, the RO granted the veteran 
a 100 percent schedular evaluation for her service-connected 
psychiatric disability.  This award was made effective from 
January 7, 2002.  The RO informed her that this decision was 
considered a full grant of all benefits sought on appeal 
regarding an increased evaluation.  

However, the Board finds that the August 2004 rating decision 
was a full grant of all benefits sought on appeal regarding 
this issue, effective from January 7, 2002.  Therefore, the 
schedular evaluation of the service-connected psychiatric 
disability from January 7, 2002 is no longer in appellate 
status.  However, the August 2004 rating decision did not 
grant all benefits sought on appeal regarding the schedular 
evaluation of this disability prior to January 7, 2002; thus, 
the evaluation during this earlier period is still in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As discussed in the Introduction, the issue of entitlement to 
an increased evaluation for anxiety reaction with depression 
prior to January 7, 2002 is still in appellate status.  The 
Board last reviewed this issue in July 2003 when it was 
remanded for additional development.  The AOJ was instructed 
to obtain the veteran's latest VA treatment records, her 
medical and personnel records in the possession of her 
employer, and a new VA compensation examination.  Thereafter, 
the AOJ was to readjudicate all issues on appeal.

The AOJ obtained the requested evidence.  As noted above, the 
RO issued a rating decision in August 2004 that granted a 
total schedular evaluation for the psychiatric disability 
effective on January 7, 2002.  However, this rating decision 
failed to discuss whether an increased schedular evaluation 
was warranted prior to January 7, 2002.  No Supplemental 
Statement of the Case (SSOC) was issued regarding the issue 
of an increased evaluation prior to January 7, 2002.

Based on these facts, the Board finds that the AOJ has not 
fully complied with its remand instructions of July 2003 by 
not adjudicating whether an increased evaluation was 
warranted prior to January 7, 2002.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  In addition, it is obvious 
that pertinent evidence has been added to the claims file 
since the last SOC regarding this issue was sent in May 2002.  
The AOJ has yet to consider this evidence, that is provide a 
reasons and bases for grant or denial, in regards to the 
evaluation of the psychiatric disability prior to January 7, 
2002.  On remand, the additional evidence must be considered 
and, if all benefits sought on appeal cannot be granted, the 
appropriate SSOC should be issued.  See 38 C.F.R. § 19.31.

With respect to the claim for entitlement to an effective 
date earlier than January 31, 2001, for the grant of an 
increased evaluation for a service-connected anxiety reaction 
with depression, a remand is required for compliance with 
VA's duty to notify.  Specifically, VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  In what can be considered a fourth element of the 
requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C.A. § 5103A(g).  The veteran was sent letters by the AOJ 
in June 2001, February 2002, and April 2002.  However, none 
of these letters addressed the earlier effective date claim, 
instead addressing the criteria for an increased rating and 
service connection claim.

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate her claim for 
entitlement to an effective date earlier 
than January 31, 2001, for the grant of an 
increased evaluation for a service-
connected anxiety reaction with depression; 
(2) the information and evidence that VA 
will seek to obtain on her behalf; (3) the 
information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Readjudicate the veteran's claims on 
appeal (entitlement to an effective date 
earlier than January 31, 2001, for the 
grant of an increased evaluation for a 
service-connected anxiety reaction with 
depression; and entitlement to an 
evaluation in excess of 50 percent for a 
service-connected anxiety reaction with 
depression, prior to January 7, 2002), with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


